Citation Nr: 0739119	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the cervical spine, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, to include a 
separate evaluation for each ear.

3.  Entitlement to an increased evaluation for low back DDD 
with arthritic changes, evaluated as 40 percent disabling, 
prior to September 23, 2002.

4.  Entitlement to an increased evaluation for low back DDD 
with arthritic changes, evaluated as 40 percent disabling, 
from September 23, 2002, through September 25, 2003.

5.  Entitlement to an increased evaluation for low back DDD 
with arthritic changes, evaluated as 40 percent disabling, 
from September 26, 2003. 

6.  Entitlement to service connection for arthritis of 
various joints.


7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from June 2000, June 2005, and February 2007 rating 
decisions by the above Department of Veterans' Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's cervical spine DDD is manifested by pain in 
the neck, forward flexion to 30 degrees without pain (40 
degrees with pain), 15 degrees of extension without pain (20 
degrees with pain), no motor weakness or sensory findings, 
with no additional limitation of motion caused by pain, 
fatigue, weakness, or lack of endurance.


2.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.

3.  The veteran's low back DDD is manifested by complaints of 
low back pain, moderate to severe limitation of motion, and 
no more than mild sensory disturbance of the femoral 
cutaneous nerve with numbness of the thighs bilaterally.  

4.  Except for absent ankle jerks, there are no neurologic 
deficits involving the sciatic nerve; muscle strength is 
normal, and there is no atrophy or muscle spasm.

5.  Treatment by bed rest has not been prescribed by a 
physician. 

6.  Arthritis of various joints (other than those which are 
already service connected) was not present in service, did 
not develop to a compensable degree within one year after his 
separation from service, and has not been causally or 
etiologically related to the service-connected cervical or 
lumbar spine disorders.

7.  Gastroesophageal reflux disease was not present in 
service.

8.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for DDD of the 
cervical spine, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5003, 5010, 5237 (2007). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, DC 6260 
(2007)

3.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect prior 
to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 
5293 (2002).

4.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 
5293 (2003). 

5.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD with arthritic 
changes have not been met under the criteria in effect from 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, DCs 5253 to 5243 (2007). 

6.  Arthritis of various joints was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not the result of, caused, or aggravated by 
the service-connected cervical or lumbar spine DJD and DDD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 
3.309, 3.310(a) & (b) (2007).

7.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).

8.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2004, January and March 2005, and October 2006, the 
RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, and what evidence was needed to substantiate his 
claims for increased evaluations, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide to 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  November 2000, November 2005, 
and June 2007 SOCs and November 2004, June and July 2006, and 
February 2007 SSOCs provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that he was provided with notice of the Dingess 
provisions in March 2006.

II.  Applicable laws and regulations

A.  Increased evaluations - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  This evaluation includes functional disability due to 
pain under the provisions of 38 C.F.R. § 4.40.  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  he intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, supra (lay evidence of in-
service incurrence is sufficient in some circumstances for 
purposes of establishing service connection).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, supra (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.")).  Barr v. Nicholson, No. 
04-0534 (June 15, 2007).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluations

1.  DDD of cervical spine

The pertinent evidence of record includes a VA examination 
performed in July 2005.  This noted the veteran's complaints 
of pain in the neck that reportedly radiated into both 
shoulders.  He denied that any bed rest for these complaints 
had been ordered.  Repeated use did not cause fatigability, 
and he denied flare-ups, noting that the pain was constant 
and dull.  Forward flexion was to 30 without pain and to 40 
degrees with pain; extension was to 15 degrees without pain 
and to 20 degrees with pain; lateral flexion was to 20 
degrees without pain and to 25 degrees with pain; and 
rotation was to 40 degrees without pain and to 45 degrees 
with pain.  There was no motor weakness and no sensory 
findings.  Deep tendon reflexes were equal.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  An October 2001 MRI had shown 
spondylosis.  The diagnosis was spondylosis.

Another VA examination of the veteran conducted in March 2006 
noted his complaints of numbness of the hands that had been 
present for the past 15 years.  Reference was made to his 
past heavy drinking.  Deep tendon reflexes were 1+ in the 
upper extremities and pinprick sensation was normal, as was 
vibratory sense.  An X-ray showed some narrowing of the C5-6 
disc with DJD of the uncovertebral joints.  

The applicable criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows, in pertinent part:  to establish a 20 percent 
evaluation there must be forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

After careful review of the evidence of record, The Board 
finds that an increased evaluation for DDD of the cervical 
spine has not been established.  As to rating the orthopedic 
manifestations of the veteran's cervical DDD under the 
general rating formula, an increase to 20 percent is not 
warranted because the veteran has not demonstrated the 
presence of forward flexion of the cervical spine greater 
than 15\ degrees but not greater than 30 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  There 
are no neurologic manifestations that have been related to 
the service-connected cervical spine DDD.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected cervical spine disability are contemplated 
in the 10 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the cervical 
spine, has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for DDD of the cervical spine.

2.  Tinnitus

Service connection for tinnitus was established in September 
1991, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, DC 6260 (1990). In November 2004, the 
veteran requested an increased evaluation for tinnitus, to 
include a 10 percent evaluation for each ear. The RO denied 
the claim request in June 2005 because, under DC 6260 there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

DC 6260 was revised effective June 23, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral. The Court held 
that pre-1999 and pre-June 23, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit. To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith. The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
DC 6260 is plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Veterans 
Court had erred in not deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.

In view of the foregoing, the Board must conclude that DC 
6260 precludes an evaluation in excess of a single 10 percent 
for tinnitus. Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied. As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  DDD of lumbar spine

The veteran's low back disorder, to include DDD of the lumbar 
spine with radiculopathy, has been assigned a 40 percent 
disability evaluation since September 1, 1991.  In January 
2000, the veteran filed a claim requesting that an increased 
evaluation be assigned to this disorder.

The relevant evidence of record includes a VA examination 
performed in March 2000.  Forward flexion was to 30 degrees; 
extension was to 10 degrees; and side bending was to 25 
degrees.  He was able to heel and toe walk and strength was 
4+/5.  He was very hyperreactive to light touch of the 
lumbosacral spine that was out of proportion to the physical 
findings.  Straight leg raises were negative while sitting or 
in a supine position.  An X-ray showed previous surgery for 
fusion of the lumbosacral spine and spondylolisthesis at L5-
S1.  The assessment was history of lumbosacral diskectomy and 
fusion with mechanical low back pain, with some physical 
examination findings consistent with chronic pain-type 
syndrome without a physiological basis.  

The veteran submitted numerous VA outpatient treatment 
records developed between 2000 and 2005.  These showed 
continuing treatment for low back pain, with pain and 
tenderness into the lower extremities.  

VA re-examined the veteran in June 2005.  He said he had low 
back pain that had a tendency to radiate to the left leg.  He 
noted that he used a walking chair.  There was no change in 
motion following repetitive motion.  He displayed 45 degrees 
of forward flexion without pain and to 50 degrees with pain; 
0 degrees of extension with or without pain; 25 degrees of 
lateral flexion without pain, and 30 degrees with pain; and 
rotation to 25 degrees without pain and to 30 degrees with 
pain.  Straight leg raises were negative.  There was a 
bilateral absence of both knee and Achilles reflexes with 
distal sensory loss in a glove and stocking distribution 
consistent with peripheral neuropathy.  He said he did not 
know whether he is diabetic.  The diagnosis was of peripheral 
neuropathy of unknown cause; he also had a worsening of 
lumbar pain with an L5 and sacral previous laminectomy 
fusion.

The veteran was afforded another VA examination in March 
2006.  He stated that he had had numbness in the feet for the 
past 15 years.  He was noted to have drunk heavily for years; 
diabetes mellitus had not been diagnosed.  He had some low 
back pain that radiated into the buttocks and occasionally 
into the thighs and feet.  He had undergone lumbar spine 
surgery in 1993 with the placement of hardware.  Deep tendon 
reflexes were 1+ in the knees and absent at the ankles.  
Sensation to pinprick was normal, as was vibratory sensation 
in the legs.  There was only some loss of vibratory sense in 
the toes.  Straight leg raises were negative bilaterally.  An 
X-ray showed L5-S1 spondylolisthesis, and degenerative 
changes posteriorly to L3-4 through L5-S1.  The examiner 
opined that the veteran's lower extremity polyneuropathy was 
not related to his service-connected back disorder, but was 
more likely related to other factors, to include a vitamin 
B12 deficiency, perhaps some glucose intolerance, and a 
history of alcohol abuse.  

VA re-examined the veteran in November 2006, at which time he 
complained of moderate pain that radiated into the hips and 
legs.  Forward flexion was to 50 degrees; extension was to 10 
degrees; lateral flexion on the right was to 20 degrees and 
to 10 degrees on the left; and rotation was to 40 degrees on 
the right and to 30 degrees on the left.  All these movements 
were accompanied by pain.  Movement was not additionally 
limited by pain, fatigue, incoordination, weakness, or lack 
of endurance following repetitive motion.  There was no 
evidence of spasm or tenderness.  Straight leg raises were 
negative bilaterally.  The neurological evaluation showed 5/5 
strength with adequate bulk and tone.  The sensory 
examination was intact to light touch and deep tendon 
reflexes were 2+.  His gait was antalgic.  The diagnosis was 
DJD with fusion and hardware; spondylolisthesis of L5 upon 
S1, and DJD of the lumbar spine.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 40 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293-5292 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These first changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These later changes 
became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided notice of the 
revised regulations in the June 2006 SSOC described above.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as limitation of motion.  The Board has 
carefully reviewed the extensive medical findings set out 
above, and finds, first, that the veteran's disability does 
not warrant an increase to a 60 percent disability rating 
under the criteria of the old version DC 5293.  A 60 percent 
disability rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  While the veteran has 
demonstrated an absent ankle jerks, the Board does not find 
that this is sufficient, given his lack of paravertebral 
muscle spasms, weakness or atrophy of the lower extremities, 
to justify a 60 percent disability evaluation. 

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application in this case.

38 C.F.R. § 4.71a, DC 5292 (2002), awards a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  The veteran has demonstrated 
severe limitation of motion of the spine which is 
contemplated in the 40 percent rating assigned under DC 5293 
and is compensated accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), lumbosacral 
strain is rated as 20 percent disabling with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position and is rated 40 percent 
disabling when severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In this case, rating the 
veteran under this rating criteria would not afford him a 
higher evaluation, since 40 percent is the maximum evaluation 
available under this code. 

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation. Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  Id.

In addition, those rating provisions contain these notes:

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 60 percent.  As noted under the code, 
the incapacitating episodes must be prescribed and treated by 
a physician.  In this case, there is no suggestion in the 
record that the veteran has ever been prescribed bed rest by 
a physician.  Therefore, an increase to 60 percent is not 
warranted under DC 5293 based on incapacitating episodes.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above, neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 40 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply 
as explained above. 

There is no objective indication in the record that the 
veteran currently suffers from any neurological involvement 
in the lower extremities related to his service-connected 
lumbar spine disorder.  Rather, the findings of peripheral 
neuropathy have been related to such disorders as a vitamin 
B-12 deficiency, alcohol abuse, and possible glucose 
intolerance.

Effective on and after September 26, 2003, the criteria for 
rating diseases and injuries of the spine were again amended.  
The criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2007).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

In addition, the present regulation contains the following 
notes:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the schedular 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  

As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
50 percent is not warranted because he has not demonstrated 
unfavorable ankylosis of the entire thoracolumbar spine.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 
supra.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
supra.

As noted above, in establishing loss of function due to pain, 
it is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
40 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
40 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for DDD of the lumbar spine.

B.  Extraschedular evaluations

Under 38 C.F.R. § 3.321(b)(1) (2007), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The evidence of record does not indicate that the veteran's 
service-connected low back disorder, cervical spine 
disability, or tinnitus have resulted, in and of themselves, 
in marked interference with his employment.  Nor is there any 
evidence that these disorders have required frequent periods 
of hospitalization for their treatment.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.

C.  Staged ratings

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for his service-connected disabilities, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time during the pendency of these claims for 
increased ratings, to include consideration of the one-year 
period before the claims were received, have his disabilities 
been more or less disabling than as currently rated under the 
present decision.

D.  Service connection

1.  Arthritis of various joints

The veteran's DDD of the low back, DJD of the right shoulder, 
DDD of the cervical spine, and DJD of the left ankle are 
already service connected.  The veteran now claims that 
arthritis of various other joints should now be service-
connected.  

The veteran's service medical records (SMRs) do not show the 
presence of arthritis in any joints other than those already 
service connected.  While he has made complaints about 
various acute injuries, no arthritis was identified.  

He was afforded a VA examination in October 2005; the claims 
folder was not reviewed in conjunction with this examination.  
He claimed that he had arthritic changes of the shoulders, 
hands, elbows, feet, knees, and hips.  This examination 
identified some degenerative changes in the right shoulder; 
there were also spurs in the right knee and left elbow.  The 
examiner rendered an opinion, however, that no present 
arthritis is related to the veteran's service; rather, it was 
determined that those changes were more likely age-related.  
It was further opined that those changes were not caused or 
aggravated by, and were not otherwise etiologically related 
to, the service-connected low back or cervical spine DDD and 
DJD.  

After a careful review of the evidence of record, the Board 
finds that service connection for arthritis of various joints 
has not been established.  Medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, supra.  The objective 
evidence of record clearly shows that degenerative changes 
(other than that already service connected) were not present 
either in service or to a compensable degree within one year 
after his separation from service.  

The veteran has argued that his service-connected DDD and DJD 
of the low back and cervical spine caused him to develop 
arthritis in numerous other joints.  However, the VA examiner 
clearly opined that these changes had not been caused or 
aggravated by these service-connected disorders.  Rather, 
they were deemed to be consistent with his age.  As a 
consequence, an etiological relationship between the service-
connected DDD and DJD of the low back and cervical spines and 
any arthritic changes in other joints, on either a causation 
or an aggravation basis, has not been demonstrated.  

As noted above, the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.




While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for arthritis of various joints, 
and, therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  GERD

The veteran's SMRs are silent as to any complaints of or 
treatment for GERD.  In March 1971, he checked "yes" next 
to a history of frequent indigestion; however, there was no 
examination report accompanying this history.  A re-
enlistment examination conducted in October 1981 and an 
examination performed in April 1985 were negative for GERD.

The voluminous post-service treatment records show a 
reference to GERD in June 1996.  There was no earlier 
reference to this disorder and there was no opinion relating 
this disorder to his period of service.

Upon careful review of the evidence of record, it is found 
that service connection for GERD has not been established.  
As noted above, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu, Jandreau, Buchanan, supra.  While GERD was noted in 
1996, there is no objective indication that this disorder was 
present in service.  Nor has anyone with the requisite 
expertise rendered an opinion that his diagnosed GERD is in 
any way related to his period of service.  

The fact remains that there is no indication that any 
diagnosed GERD was present in service or has been 
etiologically related to his period of service.  The 
veteran's contentions have been carefully and sympathetically 
considered, but these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Therefore, the preponderance of the evidence is thus against 
the claim for service connection for GERD, and, therefore, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, supra.

E.  TDIU

Pursuant to 38 C.F.R. § 3.340(a) (2007), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, it the total disability rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Service connection is in effect for the following: DDD, 
lumbar spine with radiculopathy (40 percent disabling); DJD, 
right shoulder (20 percent disabling); tinnitus (10 percent 
disabling); hypertension (10 percent disabling); DDD, 
cervical spine (10 percent disabling); varicose veins of the 
lower legs (10 percent disabling); DJD, left ankle (0 percent 
disabling); bilateral pes planus (0 percent disabling); 
bilateral hearing loss (0 percent disabling); sinusitis (0 
percent disabling); and hemorrhoids (0 percent disabling).  
His combined disability evaluation is 70 percent.




The veteran has alleged that his service-connected low back 
and cervical spine disabilities caused him to miss so much 
work that he was dismissed.  He reported that he had last 
worked in 2001 as a laboratory technician.  A statement from 
his last employer noted that he had been dismissed from his 
position as a laboratory technician in 2002 due to frequent 
absences.  However, there was no mention in that statement 
that the veteran's service-connected disabilities had played 
any role in this dismissal.  Therefore, while he does meet 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), 
there is no objective indication that he is unable to pursue 
substantially gainful employment as a result of his service-
connected disorders.  As a consequence, the preponderance of 
the evidence is against the veteran's claim for TDIU.


ORDER

Entitlement to an increased evaluation for DDD of the 
cervical spine, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, to include a 
separate evaluation for each ear, is denied.

Entitlement to an increased evaluation for low back DDD with 
arthritic changes, evaluated as 40 percent disabling, prior 
to September 23, 2002, is denied.

Entitlement to an increased evaluation for low back DDD with 
arthritic changes, evaluated as 40 percent disabling, from 
September 23, 2002, through September 25, 2003, is denied.

Entitlement to an increased evaluation for low back DDD with 
arthritic changes, evaluated as 40 percent disabling, from 
September 26, 2003, is denied. 

[Continued on Next Page]


Entitlement to service connection for arthritis of various 
joints is denied.

Entitlement to service connection for GERD is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


